Exhibit 10.1
INDEMNIFICATION PRIORITY AGREEMENT
     This Indemnification Priority Agreement is dated as of
[                    ], 2009 (this “Agreement”) and is among Activant Group
Inc., a Delaware corporation (“Activant Group”), Activant Solutions Inc., a
Delaware corporation (“Activant Solutions”, and together with Activant Group,
the “Companies”), and [                    ] (“Indemnitee”).
     WHEREAS, Indemnitee is a director of the Companies and may also serve as a
director, officer, employee, consultant, fiduciary or agent (collectively, the
“Indemnifiable Positions”) of other corporations, limited liability companies,
partnerships, joint ventures, trusts, employee benefit plans or other
enterprises controlled by each of the Companies (collectively, the “Controlled
Entities”);
     WHEREAS, in order to induce Indemnitee to continue to serve as a director
of the Companies and/or in other Indemnifiable Positions of the Controlled
Entities, the Companies wish to provide for the indemnification of, and the
advancement of expenses to, Indemnitee to the fullest extent permitted by law;
     WHEREAS, the Restated Certificate of Incorporation of Activant Group (the
“Activant Group Charter”) provides for the indemnification of Activant Group’s
directors to the fullest extent permitted under the Delaware General Corporation
Law (the “DGCL”);
     WHEREAS, the Amended and Restated Certificate of Incorporation of Activant
Solutions (the “Activant Solutions Charter”) provides for the indemnification of
Activant Solution’s directors to the fullest extent permitted under the DGCL;
     WHEREAS, in view of the considerations set forth above, the Companies
entered into an Indemnification Agreement with Indemnitee, dated as of
[                    ], 200[   ] (the “Indemnification Agreement”); and
     WHEREAS, the Companies and Indemnitee desire to enter into this Agreement
to clarify the priority of the indemnification and advancement of expenses with
respect to certain Jointly Indemnifiable Claims (defined below).
     NOW, THEREFORE, in consideration of Indemnitee’s service or continued
service to the Companies and/or the Controlled Entities and the covenants and
agreements set forth below, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows.
     1. Given that certain Jointly Indemnifiable Claims may arise due to the
service of the Indemnitee as a director of the Companies and/or in other
Indemnifiable Positions of the Controlled Entities, the Companies acknowledge
and agree that the Companies shall, and to the extent applicable shall cause the
Controlled Entities to, be fully and primarily responsible for the payment to
the Indemnitee in respect of indemnification or advancement of expenses in
connection with any such Jointly Indemnifiable Claim, pursuant to and in
accordance with (as applicable) the terms of (i) the DGCL, (ii) the Activant
Group Charter, (iii) the Activant Solutions Charter, (iv) the Indemnification
Agreement, (v) the bylaws of the Companies, (vi) any

 



--------------------------------------------------------------------------------



 



other agreement between either Company or any Controlled Entity and the
Indemnitee pursuant to which the Indemnitee is indemnified, (vii) the laws of
the jurisdiction of incorporation or organization of any Controlled Entity
and/or (viii) the certificate of incorporation, certificate of organization,
bylaws, partnership agreement, operating agreement, certificate of formation,
certificate of limited partnership or other organizational or governing
documents of any Controlled Entity ((i) through (viii) collectively, the
“Indemnification Sources”), irrespective of any right of recovery the Indemnitee
may have from the Indemnitee-Related Entities. Under no circumstance shall
either Company or any Controlled Entity be entitled to any right of subrogation
or contribution by the Indemnitee-Related Entities and no right of advancement
or recovery the Indemnitee may have from the Indemnitee-Related Entities shall
reduce or otherwise alter the rights of the Indemnitee or the obligations of
either Company or any Controlled Entity under the Indemnification Sources. In
the event that any of the Indemnitee-Related Entities shall make any payment to
the Indemnitee in respect of indemnification or advancement of expenses with
respect to any Jointly Indemnifiable Claim, (i) the Companies shall, and to the
extent applicable shall cause the Controlled Entities to, reimburse the
Indemnitee-Related Entity making such payment to the extent of such payment
promptly upon written demand from such Indemnitee-Related Entity, (ii) to the
extent not previously and fully reimbursed by the Companies and/or any
Controlled Entity pursuant to clause (i), the Indemnitee-Related Entity making
such payment shall be subrogated to the extent of the outstanding balance of
such payment to all of the rights of recovery of the Indemnitee against the
Companies and/or any Controlled Entity, as applicable, and (iii) Indemnitee
shall execute all papers reasonably required and shall do all things that may be
reasonably necessary to secure such rights, including the execution of such
documents as may be necessary to enable the Indemnitee-Related Entities
effectively to bring suit to enforce such rights. The Companies and Indemnitee
agree that each of the Indemnitee-Related Entities shall be third-party
beneficiaries with respect to this Agreement entitled to enforce this Agreement
as though each such Indemnitee-Related Entity were a party to this Agreement.
The Companies shall cause each of the Controlled Entities to perform the terms
and obligations of this Agreement as though each such Controlled Entity was a
party to this Agreement.
     2. For purposes of this Agreement, the following terms shall have the
following meanings:
     (a) The term “Indemnitee-Related Entities” means any corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise (other than the Companies, any Controlled Entity or the insurer
under and pursuant to an insurance policy of either Company or any Controlled
Entity) from whom an Indemnitee may be entitled to indemnification or
advancement of expenses with respect to which, in whole or in part, either
Company or any Controlled Entity may also have an indemnification or advancement
obligation.
     (b) The term “Jointly Indemnifiable Claims” shall be broadly construed and
shall include, without limitation, any Action, Suit or Proceeding for which the
Indemnitee shall be entitled to indemnification or advancement of expenses from
(i) either Company and/or any Controlled Entity pursuant to the Indemnification
Sources, on the one hand, and (ii) any Indemnitee-Related Entity pursuant to any
other agreement between any Indemnitee-Related Entity and the Indemnitee
pursuant to which the

2



--------------------------------------------------------------------------------



 



Indemnitee is indemnified, the laws of the jurisdiction of incorporation or
organization of any Indemnitee-Related Entity and/or the certificate of
incorporation, certificate of organization, bylaws, partnership agreement,
operating agreement, certificate of formation, certificate of limited
partnership or other organizational or governing documents of any
Indemnitee-Related Entity, on the other hand.
     (c) The term “Action, Suit or Proceeding” shall be broadly construed and
shall include, without limitation, the investigation, preparation, prosecution,
defense, settlement, arbitration and appeal of, and the giving of testimony in,
any threatened, pending or completed claim, action, suit, arbitration,
investigation, inquiry, alternative dispute mechanism or proceeding, whether
civil (including intentional and unintentional tort claims), criminal,
administrative or investigative.
     3. No supplement, modification, waiver or amendment of this Agreement shall
be binding unless executed in writing by both of the parties hereto. All of the
terms and provisions of this Agreement shall be binding upon, shall inure to the
benefit of and shall be enforceable by the parties hereto and their respective
successors, assigns, spouses, heirs, executors, administrators and legal
representatives. Each Company shall require and cause any direct or indirect
successor (whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of such Company, by written
agreement in form and substance reasonably satisfactory to Indemnitee, expressly
to assume and agree to perform this Agreement in the same manner and to the same
extent that such Company would be required to perform if no such succession had
taken place. This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware. This Agreement may be executed in two or
more counterparts, each of which shall be deemed to be an original and all of
which together shall be deemed to be one and the same instrument,
notwithstanding that both parties are not signatories to the original or same
counterpart. Nothing herein shall be deemed to create any obligation or
liability of the Companies or the Controlled Entities beyond those contained in
the Indemnification Sources in respect of indemnification or the advancement of
expenses to Indemnitee.
[Signature Page Follows]

3



--------------------------------------------------------------------------------



 



     This Indemnification Priority Agreement has been duly executed and
delivered to be effective as of the date stated above.

            ACTIVANT GROUP INC.
      By:           Name:           Title:           Address:

Attention:
Facsimile:
   

            ACTIVANT SOLUTIONS INC.
      By:           Name:           Title:           Address:

Attention:
Facsimile:
      INDEMNITEE
              Address:        Attention:
Facsimile:     

[Signature Page to Indemnity Priority Agreement]

 